DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-10, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-9, 11, 13, 14, 17, and 21 of U.S. Patent No. 10360419. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7-10, 13, and 14 of the instant application claims a wearable device comprising: a radio-frequency identification (RFID) tag that stores identification information; one or more LEDs configured to facilitate detection of the wearable device by an external light detector; and a microcontroller coupled to the RFID tag and the one or more LEDs and configured to control at least one LED of the one or more LEDs to emit light in response to receipt of electromagnetic radiation from a RFID reader at the RFID tag.  

Claim 1 of the instant application is corresponded to claim 1 of U.S. Patent No. 10360419.
Claim 2 of the instant application is corresponded to claim 1 of U.S. Patent No. 10360419.
Claim 3 of the instant application is corresponded to claim 3 of U.S. Patent No. 10360419.
Claim 4 of the instant application is corresponded to claim 6 of U.S. Patent No. 10360419.
Claim 5 of the instant application is corresponded to claims 1, 7-9, 11, and 12 of U.S. Patent No. 10360419.
Claim 7 of the instant application is corresponded to claims 1 and 17 of U.S. Patent No. 10360419.

Claim 9 of the instant application is corresponded to claim 13 of U.S. Patent No. 10360419.
Claim 10 of the instant application is corresponded to claim 14 of U.S. Patent No. 10360419.
Claim 13 of the instant application is corresponded to claims 8 and 9 1 of U.S. Patent No. 10360419.
Claim 14 of the instant application is corresponded to claim 21 of U.S. Patent No. 10360419.

Allowable Subject Matter
Claims 16-20 are allowed.
Claims 6, 11, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches the wearable device comprising the at least one LED of the one or more LEDs is configured to emit infrared light, the processor is configured to analyze the received data indicative of the position of the wearable device to determine a gesture performed by a guest wearing the wearable device during the interaction, the interactive element that is associated with the RFID reader and a plurality of additional .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SEUNG H LEE/Primary Examiner, Art Unit 2887